Citation Nr: 0506823	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-19 768	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left shoulder 
disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served with the Maine Air National Guard from May 
1988 to October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

The veteran testified at a December 2003 video conference 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  There is competent medical evidence of record that 
establishes a nexus between the veteran's current low back 
disorder and injury incurred during either active duty or 
inactive duty for training in 1991.

2.  The evidence of record does not show the veteran's 
current left shoulder disability, is etiologically linked to 
his service or any incident therein.


CONCLUSIONS OF LAW

1.  Lumbar disc disease was incurred during military service.  
38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.1(k), 3.6, 3.303 (2004).

2.  A left shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.1(k), 3.6, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 2002 rating decision from which the current 
appeals originate.  He was provided with a statement of the 
case in June 2003 and a supplemental statement of the case in 
August 2003 which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In June 2001, prior to the March 2002 rating decision, the RO 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection for a low back disorder and left 
shoulder disability, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that pertains to the 
claims.  In this respect, the Board notes that the letter 
informed the veteran that he could send any information 
describing additional evidence he wanted VA to obtain, or he 
could send such evidence directly to VA.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination reports and VA and private 
treatment records.  The veteran has not indicated that there 
are any additional obtainable records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

A November 1991 Line of Duty Determination report shows that 
the veteran fell approximately 10 feet to the ground from a 
telephone line truck, fracturing his right wrist and 
straining his left wrist.  His injuries were determined to be 
in the line of duty.  He was transported to a private 
hospital for emergency treatment.  The hospital report shows 
the veteran was treated for bilateral wrist pain and right 
shoulder pain.  Available treatment records show the 
veteran's right wrist was in a cast until mid-January 1992.  
An April 1996 medical history report shows the veteran 
reported he had a history of arthritis, painful or trick 
shoulder and recurrent back pain.  The report indicates that 
he injured his back in a July 1994 fall.  The accompanying 
examination report shows clinical evaluation of the veteran's 
spine and upper extremities was normal.

An undated patient evacuation tag shows the veteran was 
diagnosed with low back and right and left wrist pain.  No 
treatment was required en route because he was self-
medicated.

In a personal injury report the veteran completed in July 
1994, he reported that he fell in a store in June 1994 and 
that he had previously broken his right wrist when he had 
fallen 10-15 feet from a military vehicle.

In July 1994, the veteran went to a private hospital 
emergency room for complaints of back pain after falling in a 
local store.  The assessment was possible bulging disc at the 
left side of L5/S1.  

A July 1994 consultation report from a private facility, 
notes the veteran injured his back in 1994 when he fell in a 
supermarket.  The report also notes that the veteran 
fractured his right wrist when he fell in service.

A July 1994 treatment record from T. J. Comeford, D.C., shows 
the veteran underwent chiropractic adjustment of the 
cervical, thoracic, lumbar and sacral regions of his spine, 
following a June 1994 injury.

A private MRI scan of the veteran's lumbar spine, conducted 
in August 1994, shows degenerative disc disease at L4-L5 and 
L5-S1 without evidence for discrete disc herniation or spinal 
stenosis.

An August 1994 second opinion evaluation, from B. A. Chaffee, 
M.D., shows the veteran was initially seen in June 1994 when 
he slipped and fell at a local grocery store and incurred a 
back injury.  Dr. Chaffee states that the veteran's past 
medical history was benign.  The physician opines that the 
veteran had a moderately severe musculoskeletal strain with 
possible minor facet derangement and/or subluxation.

In March 1995, the veteran underwent reexamination from his 
chiropractor, Dr. Comeford, after the veteran complained of 
increased lower back pain and sharp pain in the right leg.  

Private treatment records, dating from July 1994 to April 
1995, show ongoing treatment for back complaints.

An April 1995 letter from B. A. Chaffee, M.D., indicates that 
a MRI scan of the veteran's lumbar spine, subsequent to his 
last evaluation demonstrated degenerative disc disease with 
bulging of the annulus at both the L4-L5 and L5-S1 levels 
without evidence of herniated discs.

A May 1995 evaluation, conducted by J. I. Franck, M.D., notes 
the veteran's history of an initial onset of back pain in 
July 1994 when he slipped and fell in a store.  His past 
medical history included a fractured wrist in 1991.  
Objective evidence indicated degenerative disc disease with a 
small L4-5 central bulge problem.  

Treatment records from H. W. Kipp, M.D., dating from December 
1993 to January 2000, show the veteran was initially seen for 
evaluation and treatment for a right wrist injury sustained 
in November 1991.  At that time he complained of right wrist 
pain and limitation of motion, as well as right shoulder 
discomfort and limitation of motion.  The assessment was mild 
impingement syndrome of the right shoulder and synovitis of 
the triscaphe joint.  In December 1999, he was first noted to 
complain of bilateral shoulder pain.  

An April 2000 treatment record from A. Mancini, M.D., shows 
the veteran complained of bilateral shoulder discomfort.  The 
impression was ongoing bilateral shoulder pain of 
questionable etiology.  Myofasciitis versus thoracic outlet 
syndrome versus functional instability could not be ruled 
out.

Treatment records from D. J. Kary, D.O., dating from July 
1995 to May 2002, shows the veteran was initially seen in 
July 1995 after a slip and fall injury to his low back.  The 
assessment was persistent mechanical back pain with symptoms 
suggestive of L5 radiculitis and evidence of degenerative 
disc changes that pre-dated the injury.  A May 2002 record 
shows the veteran complained of left low back pain radiating 
into the left thigh.  At that time he related a history of 
having fallen while in the Air Force and injuring both 
shoulders and fracturing his right wrist.  He stated that his 
low back discomfort had been treated in the past by a 
chiropractor.  He was last treated in 1992.  

A June 2002 operative report from Maine Medical Center shows 
the veteran underwent left L4-L5 microdiskectomy.  

In May 2003, the veteran underwent VA orthopedic examination 
of his left shoulder and low back.  After reviewing the 
veteran's claims file and examining him, the examiner noted 
that the service medical records failed to identify any 
ongoing problems with the veteran's left shoulder immediately 
following the inservice fall.  Likewise there was no 
documentation that the veteran injured his back during the 
inservice fall.  The examiner further noted that the veteran 
subsequently injured his back in 1994.  Therefore, the VA 
examiner opined that it was as likely as not that there was 
no relationship between the current left shoulder problems 
and the veteran's low back problems status post lumbar 
discectomy.  The examiner further opined that there was no 
relationship between the veteran's service military 
activities and his current left shoulder and low back 
problems.

Dr. Franck, in an October 2003 letter, notes that his earlier 
May 1995 evaluation addressed complaints directly related to 
a fall in a grocery store.  Dr. Franck notes that the veteran 
showed him an evacuation tag and told him that he had a 
history of lumbar pain dating back to a November 1991 injury.  

During his December 2003 video conference hearing before the 
undersigned, the veteran testified that he initially injured 
his back and left shoulder when he fell in November 1991 
during training exercises.  He further testified that his 
slip and fall injury in 1994 aggravated his earlier 1991 back 
injury.  The veteran also testified that he had injured his 
left shoulder in college prior to his enlistment with the 
National Guard and that the 1991 injury aggravated his pre-
existing left shoulder disability.  

In October 2004, the Board requested an independent medical 
expert opinion regarding the veteran's low back disorder.

In November 2004, an orthopaedic surgeon responded to the 
Board request.  After reviewing the veteran's claims file, 
the physician opined that it was equally likely that the 
veteran injured his back in 1991 and that the injury was 
significantly aggravated by his subsequent fall in 1994.  The 
physician further opined that it was equally likely that the 
residuals of the lumbar discectomy were related to the 
veteran's inservice injury.

Analysis

Generally, a disability is service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2003).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes. 38 C.F.R. § 3.6(c)(1).  Active military, naval, or 
air service also includes any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
INACDUTRA means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Low Back Disorder

The Board finds that the evidence of record is so evenly 
balanced as to require resolution of doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  That is, there is evidence 
that the veteran fell 10 to 15 feet from a truck during drill 
training.  There is evidence of a 1994 post-service back 
injury.  Finally, there are conflicting medical opinions of 
approximately equal credibility and probative value.  Because 
the evidence shows the veteran was injured during either 
ACDUTRA or INACDUTRA, with competent evidence linking current 
low back disability to the inservice injury, service 
connection for a low back disorder is granted.  38 U.S.C.A. 
§ 5107(b).

Left Shoulder Disability

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
left shoulder disability.  Initially, although there was 
evidence of an inservice injury and current evidence of left 
shoulder problems, there is no competent medical evidence 
etiologically linking his current left shoulder complaints to 
his service, or any incident therein.  Likewise, there is no 
competent medical evidence indicating that a pre-existing 
left shoulder disability was aggravated by the veteran's 
documented 1991 accident.  In fact, the May 2003 VA examiner, 
based on medical examination of the veteran and review of the 
claims file, including the service medical records, 
essentially found that the veteran's current left shoulder 
problems were not related to his active military service.  
While the veteran believes he currently has a left shoulder 
disability as a result of his inservice 1991 fall, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for service connection for a left shoulder 
disability must be denied.


ORDER

Service connection for lumbar disc disease is granted.

Service connection for a left shoulder disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


